Citation Nr: 0215350	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for neck pain as 
secondary to service-connected left ankle disorder.

2.  Entitlement to service connection for mid and low back 
pain as secondary to service-connected left ankle disorder.

3.  Entitlement to service connection for left hip disorder 
as secondary to service-connected left ankle disorder.

4.  Entitlement to service connection for left knee disorder 
as secondary to service-connected left ankle disorder.

5.  Entitlement to an increased evaluation for tarsal tunnel 
syndrome of the left ankle with marked inversion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran and his representative 
appeared before a hearing officer at the Columbia RO in April 
1999.  During the course of the appeal, the veteran's claim 
folder was transferred to the North Little Rock, Arkansas RO.

In his January 1999 appeal, the veteran withdrew the issue of 
entitlement to a total rating based on individual 
unemployability.  Therefore, the Board no longer has 
jurisdiction of this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left ankle disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's neck pain to any disease or injury which 
occurred during active military service.

2.  The medical evidence of record does not establish that 
the veteran's neck pain was proximately due to or the result 
of his service-connected left ankle tarsal tunnel syndrome.

3.  There is no competent medical evidence of record relating 
the veteran's mid and low back disorder to any disease or 
injury which occurred during active military service.

4.  The medical evidence of record does not establish that 
the veteran's mid and low back disorder was proximately due 
to or the result of his service-connected left ankle tarsal 
tunnel syndrome.

5.  There is no competent medical evidence of record relating 
the veteran's left hip disorder to any disease or injury 
which occurred during active military service.

6.  The medical evidence of record does not establish that 
the veteran's left hip disorder was proximately due to or the 
result of his service-connected left ankle tarsal tunnel 
syndrome.

7.  There is no competent medical evidence of record relating 
the veteran's left knee disorder to any disease or injury 
which occurred during active military service.

8.  The medical evidence of record does not establish that 
the veteran's left knee disorder was proximately due to or 
the result of his service-connected left ankle tarsal tunnel 
syndrome.

9.  The veteran's tarsal tunnel syndrome of the left ankle 
with marked inversion is manifested by decreased range of 
motion with marked inversion, pain, and swelling of the left 
ankle, but ankylosis of the left ankle or complete paralysis 
of the posterior tibial nerve is not demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's neck pain was not incurred in or aggravated 
by service or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The veteran's mid and low back disorder was not incurred 
in or aggravated by service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  The veteran's left hip disorder was not incurred in or 
aggravated by service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).

4.  The veteran's left knee disorder was  not incurred in or 
aggravated by service or a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2001).

5.  The criteria for an evaluation in excess of 20 percent 
for tarsal tunnel syndrome of the left ankle with marked 
inversion have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271, 8525 (2001): 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran contends that the disorders of his mid and low 
back, left hip, and left knee as well as his neck pain 
developed as a result of his service-connected tarsal tunnel 
syndrome of his left ankle.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Service medical records do not reflect complaints or 
treatment for the left knee, left hip, neck, or mid and low 
back.  Service medical records indicate that the veteran 
received treatment for multiple complaints of pain and 
numbness in the left foot and ankle.  Following testing, the 
diagnosis was tarsal tunnel syndrome.  

In a March 1990 rating decision, the RO granted service 
connection for tarsal tunnel syndrome of the left ankle.  

VA medical records from 1989 to 1992 show complaints for left 
knee, back, and left hip pain.  The only diagnosis was 
myalgia.

VA medical records from July to September 1998 reveal the 
veteran's complaints and treatment for back pain, left knee 
pain, and left hip pain.  Diagnoses included degenerative 
joint disease of the left knee, degenerative disc disease of 
the lumbar spine, and spondylosis of L5.

At his April 1999 hearing, the veteran testified that he 
experienced pain, swelling, and lack of strength in his neck, 
back, left hip, and left knee, which developed as a result of 
his service-connected left ankle disability.  The veteran 
stated that his left ankle disability caused him to walk on 
the lateral side of his foot and this threw his entire body 
out of alignment.  According to the veteran, VA physicians 
advised him that these disabilities developed as a result of 
his gait due to his left ankle disability.

Initially, the Board observes that a claim for service 
connection for a low back disorder was previously denied in 
March 1990 on the basis that there was no evidence of any 
disability.  The veteran was advised of his procedural and 
appellate rights, but he did not appeal this decision.  
Accordingly, this decision was final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  Subsequently, in its October 1998 rating 
decision, it appears that the RO reopened and then denied the 
veteran's claim for service connection for mid and low back 
disorders.  CAVC has held that the Board is under a legal 
duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Here, the record contains evidence of a current back 
disorder, thus, new and material evidence was submitted.  The 
Board effectively agreed with the RO's decision; thus, 
effectively finding that evidence had been submitted to 
reopen the veteran's claim for service connection for a back 
disorder. 38 C.F.R. § 3.156 (2001).

The Board has considered the veteran's statements that it is 
his opinion that his neck, back, left hip, and left knee 
disorders are related to service or to his 
service-connected left ankle disability.  The veteran is 
competent as a lay person to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Following review of the entire claims folder, the Board finds 
no evidence of treatment or diagnoses of a neck disorder.  
Additionally, the Board finds that there is no medical 
evidence linking the veteran's disorders of the left knee, 
left hip, and back to any injury he incurred during his 
active military service or to his service-connected left 
ankle disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's neck pain, and disorders of the mid and low back, 
left hip, and left knee began during service or developed 
secondary to his service-connected left ankle disability.  
Thus, the veteran's claims must be denied.

II.  Increased evaluation

Service medical records reveal that the veteran complained of 
left ankle pain and stiffness and numbness and decreased 
temperature in the left foot during service.  Evaluation 
revealed antalgic gait with painful minimal range of motion.  
The diagnosis was tarsal tunnel syndrome.  An October 1989 VA 
examination revealed complaints of pain, numbness, and 
decreased movement in the left ankle.  There was tenderness 
over the medial malleolus and posterior to the medial 
malleolus.  Dorsal flexion was 0 degrees, plantar flexion was 
20 degrees, inversion was 20 degrees, and eversion was 10 
degrees.  In March 1990, the RO granted service connection 
for tarsal tunnel syndrome of the left ankle and assigned a 
10 percent evaluation.

VA medical records from May to August 1990 show continued 
complaints of left ankle pain and noted that the veteran 
walked on the lateral side of the foot.  There was marked 
inversion of the left ankle and foot.  X-rays were negative.  
In a November 1990 rating decision, the RO recharacterized 
the veteran's left ankle disability as tarsal tunnel syndrome 
of the left ankle with marked inversion and assigned as 20 
percent evaluation under Diagnostic Codes 8525-5271. 

In an August 1998 statement, the veteran requested re-
evaluation of his left ankle disability because he 
experienced worsening pain.

VA medical records from July 1998 to September 1998 show 
complaints of left ankle pain.  An August 1998 medical record 
indicated that the veteran ambulated with antalgic gait and 
inverted foot.  The veteran reported worsening of left foot 
deformity with peroneal nerve injury.  On evaluation, there 
was good strength in the proximal muscles of the left lower 
extremity, but left foot was contracted in inversion with 
poor muscle strength.  The inversion of the left foot was 
described as rigid.  Records indicated that a foot orthosis 
for correction of left foot inversion was provided to the 
veteran.  X-rays of the left ankle showed no problems with 
alignment of the bones about the ankle and very minimal 
arthritic changes between the medial malleolus at the tibia 
and talus.  Diagnoses included inversion of the left foot and 
degenerative joint disease of the left ankle.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the RO has evaluated the veteran's left ankle 
disability under Diagnostic Code 5271 and 8525.  According to 
Diagnostic Code 5271, a 20 percent disability evaluation 
requires marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2001).  A 20 percent 
evaluation is the maximum evaluation available under 
limitation of motion of the ankle, Diagnostic Code 5271.  The 
average normal range of dorsiflexion of the ankle is 0 to 20 
degrees and the average normal range of plantar flexion of 
the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2001).

Other potentially applicable Diagnostic Codes considered 
include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under 
Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion of less than 30 degrees warrants a 20 percent 
disability evaluation.  A 30 percent disability evaluation 
requires ankylosis of the ankle in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent disability evaluation is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).  However, while the 
records show marked inversion of the left ankle, there is no 
finding of ankylosis of the left ankle.  Accordingly, the 
provisions of Diagnostic Code 5270 are not applicable.

The Board notes that the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8525 were considered with respect to the 
veteran's left ankle disability.  Under Diagnostic Code 8525, 
paralysis of the posterior tibial nerve, a 20 percent 
evaluation is warranted for severe incomplete paralysis.  A 
30 percent evaluation requires complete paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2001).  Here, there is no 
showing of a finding of complete paralysis of all muscles of 
the foot.

Moreover, the evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2001).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), CAVC held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. at 261-62.  It is clear from a review of 
various diagnostic codes under this regulation that 
impairment of movement of various joints is contemplated by 
the neurological ratings.  For example, Diagnostic Codes 
8521, 8522, 8523, 8524 and 8525 all include references to 
various limitations of motion of the feet among rating 
criteria.  Here, while the RO acknowledged some nerve 
impairment, the RO determined that the provisions of 38 
C.F.R. § 4.71a dealing with musculoskeletal impairment were 
the most appropriate for evaluating the veteran's impairment.  
In view of the rating criteria set forth in 38 C.F.R. §§  
4.71a and 4.124a, the Board finds that assignment of a 
separate rating under Code 8525 would constitute pyramiding 
and thus be contrary to the provisions of 38 C.F.R. § 4.14.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an evaluation in excess of 20 percent for tarsal tunnel 
syndrome of the left ankle.  VA medical records revealed good 
strength in the proximal muscles of the left lower extremity, 
but rigid inversion of left foot with poor muscle strength.  
The records reveal that the veteran was provided a foot 
orthosis to correct the left foot inversion.  The Board 
observes that a 20 percent evaluation is the maximum 
evaluation available under limitation of motion of the ankle, 
Diagnostic Code 5271.  While the veteran's inversion is 
described as rigid, evidence of record indicates that he was 
able to use the foot orthosis for inversion correction.  
Additionally, there were no findings of ankylosis of the left 
foot in the manner set forth by the regulations or any 
findings of complete paralysis of the posterior tibial nerve.  
Thus, the Board finds that the 20 percent evaluation under 
Diagnostic Code 5271 for marked limitation of motion is the 
applicable evaluation. 

In reaching this conclusion, the Board considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations set forth previously.  Thus, to the extent there 
is some functional impairment, the Board finds that the level 
of the functional impairment has been compensated by the 
maximum compensable evaluation based on limitation of motion 
of the left ankle.  Therefore, the Board concludes that the 
evidence is against the veteran's claim for an increased 
evaluation in excess of the current 20 percent evaluation for 
tarsal tunnel syndrome of the left ankle with marked 
inversion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2001).

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2001).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to substantiate 
his claim by the statement of the case, multiple supplemental 
statements of the case, and a June 2001 letter.  The 
provisions of VCAA pertaining to the duties and 
responsibilities of the VA and the veteran were specifically 
addressed in a June 2001 letter to veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Additionally, the 
December 2001 Supplemental statement of the case noted that 
no additional medical evidence had been received in support 
of the veteran's increased evaluation claim.  The veteran did 
not respond to either the June 2001 letter or the December 
2001 Supplemental Statement of the case.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c).  The record shows 
that the RO has secured the veteran's service medical records 
and VA medical records.  The law provides that VA assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  In the instant case, the medical 
evidence of record provided sufficient information to make a 
decision on the claim.  Additionally, the veteran was 
provided the opportunity to submit additional evidence in 
response to the RO's June 2001 request.  The veteran did not 
respond to the June 2001 request.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER


Service connection for neck pain is denied.  Service 
connection for mid and low back disorder is denied.  Service 
connection for left knee disorder is denied.  Service 
connection for the left hip disorder is denied. An increased 
evaluation in excess of 20 percent for tarsal tunnel syndrome 
of the left ankle with marked inversion is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

